DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 33-34, 36, 46-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 10121063 B2 (“Liechtenstein”) in view of US 2019/0018485 A1 (“Aleem”). Note that Aleem has the effective prior art date of provisional application 62/533463.
Regarding claim 31, Liechtenstein teaches a method for monitoring a user with a system that comprises a structure operative to be worn by a head of the user (Abstract; Fig. 1a), a sensor assembly comprising a first subassembly coupled to the structure adjacent a first head portion of the head of the user when the structure is worn by the head of the user (4:26-34; Fig. 1a) and a second subassembly coupled to the structure adjacent a second head portion of the head of the user that is different than the first head portion when the structure is worn by the head of the user (4:26-34; Fig. 1a), and a processor communicatively coupled to the sensor assembly (4:35-52; Fig. 2), the method comprising:
transmitting first and second light from the sensor assembly towards the head of the user when the structure is worn by the head of the user (4:26-34: the lighting system illuminates the observed regions, which include the left and right eye areas, which means transmitting at least first and second light);
in response to the transmitting, detecting reflected first light from the first head portion with the first subassembly when the structure is worn by the head of the user (4:26-34; Fig. 1a);
in response to the transmitting, detecting reflected second light from the second head portion with the second subassembly when the structure is worn by the head of the user (4:26-34; Fig. 1a); and
identifying a gesture of the user with the processor based on both the detected first light and the detected second light (Abstract; 2:9-21, 4:26-34, 4:54-62).
Liechtenstein does not expressly teach that the reflected first light and reflected second light has at least partially penetrated through the first and second head portions. However, Aleem teaches that reflected light may comprise spectral (i.e. specular) or diffuse reflections ([66]). Both specular and diffuse reflections are known to comprise light that has partially penetrated the surface of the reflective object. The suggestion to modify the teaching of Liechtenstein by the teaching of Aleem is present as both teach infrared detectors sensing infrared light for eye tracking. The motivation is to implement the eye tracking system. Thus, before the effective filing date of the current application, the combination of Liechtenstein and Aleem would have rendered obvious, to one of ordinary skill in the art, the limitations of detecting reflected first light that has at least partially penetrated through the first head portion, and detecting reflected second light that has at least partially penetrated through the second head portion
Regarding claim 33, Liechtenstein teaches wherein the transmitting of the first and second light comprises transmitting at least a first portion of the first light towards the first head portion; and the detected reflected first light comprises at least a portion of the transmitted first portion of the first light (4:26-34; Fig. 1a).
Regarding claim 34, Liechtenstein teaches wherein the transmitting of the first and second light further comprises transmitting at least a second portion of the second light towards the second head portion; and the detected reflected second light comprises at least a portion of the transmitted second portion of the second light (4:26-34; Fig. 1a).
Regarding claim 36, Liechtenstein teaches wherein the identified gesture comprises one of the following: blinking; winking (Abstract; 4:54-62).
Regarding claim 46, Liechtenstein teaches a method for monitoring a user with a system that comprises a structure operative to be worn by a user (Abstract; Fig. 1a), a sensor assembly comprising a first subassembly coupled to the structure adjacent a first user portion of the user when the structure is worn by the user (4:26-34; Fig. 1a)  and a second subassembly coupled to the structure adjacent a second user portion of the user that is different than the first user portion when the structure is worn by the user (4:26-34; Fig. 1a), and a processor communicatively coupled to the sensor assembly (4:35-52; Fig. 2), the method comprising:
transmitting first and second light from the sensor assembly towards the user when the structure is worn by the user (4:26-34; Fig. 1a);
in response to the transmitting, detecting reflected first light from the first user portion with the first subassembly when the structure is worn by the user (4:26-34; Fig. 1a);
in response to the transmitting, detecting reflected second light from the second user portion with the second subassembly when the structure is worn by the user (4:26-34; Fig. 1a);
generating sensor mode data with the processor based on both the detected reflected first light and the detected reflected second light (4:26-5:11; 8:23-62); and
communicating the generated sensor mode data to a managed element for controlling the managed element in one of the following ways (8:63-9:5; 9:21-33):
to capture at least one image of the user's environment (8:63-9:5; 9:21-33);
to stimulate the user (8:23-9:33: the changes made according to the user input, for example starting an application or changing a visual object, stimulate the user).
Liechtenstein does not expressly teach that the reflected first light and reflected second light has at least partially penetrated through the first and second user portions. However, Aleem teaches that reflected light may comprise spectral (i.e. specular) or diffuse reflections ([66]). Both specular and diffuse reflections are known to comprise light that has partially penetrated the surface of the reflective object. The suggestion to modify the teaching of Liechtenstein by the teaching of Aleem is present as both teach infrared detectors sensing infrared light for eye tracking. The motivation is to implement the eye tracking system. Thus, before the effective filing date of the current application, the combination of Liechtenstein and Aleem would have rendered obvious, to one of ordinary skill in the art, the limitations of detecting reflected first light that has at least partially penetrated through the first user portion, and detecting reflected second light that has at least partially penetrated through the second user portion
Regarding claim 47, Liechtenstein teaches wherein the communicating comprises communicating the generated sensor mode data to the managed element for controlling the managed element to capture at least one image of the user's environment (2:9-21; 8:61-9:5; 9:21-33:).
Regarding claim 50, Liechtenstein teaches wherein the communicating comprises communicating the generated sensor mode data to the managed element for controlling the managed element to stimulate the user (8:23-9:33: the changes made according to the user input, for example starting an application or changing a visual object, stimulate the user).
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 10121063 B2 (“Liechtenstein”) in view of US 2019/0018485 A1 (“Aleem”) as applied to claims 31 and 34, respectively, above, and further in view of obviousness to try.
Regarding claim 32, Liechtenstein does not expressly teach wherein the detecting of the reflected first light is concurrent with the detecting of the reflected second light. In implementing the device, there are only two options, concurrent and nonconcurrent. Both these options would have been well known to one of ordinary skill in the art of electronics, let alone head mounted displays. Thus, one of ordinary skill in the art would have had a reasonable expectation of success with either option. Thus, for one of ordinary skill in the art, before the effective filing date of the current application, it would have been obvious to try wherein the detecting of the reflected first light is concurrent with the detecting of the reflected second light.
Regarding claim 35, Liechtenstein does not expressly teach wherein the detecting of the reflected first light is concurrent with the detecting of the reflected second light. In implementing the device, there are only two options, concurrent and nonconcurrent. Both these options would have been well known to one of ordinary skill in the art of electronics, let alone head mounted displays. Thus, one of ordinary skill in the art would have had a reasonable expectation of success with either option. Thus, for one of ordinary skill in the art, before the effective filing date of the current application, it would have been obvious to try wherein the detecting of the reflected first light is concurrent with the detecting of the reflected second light.
Claims 48 is rejected under 35 U.S.C. 103 as being unpatentable over US 10121063 B2 (“Liechtenstein”) in view of US 2019/0018485 A1 (“Aleem”) as applied to claim 46 above, and further in view of US 2016/0187652 A1 (“Fukimaki”).
Regarding claim 48, Liechtenstein does not expressly teach wherein the communicating comprises communicating the generated sensor mode data to the managed element for controlling the managed element to adjust the light sampling frequency of the sensor assembly. However, Fukimaki teaches controlling the managed element to adjust a light sampling frequency of the sensor assembly ([225]). The suggestion to combine the teachings of Liechtenstein and Fukimaki is present as  both teach head mounted displays with light sensors. Further suggestion and motivation is present as Liechtenstein teaches using sensor mode data to control various aspects of the system 8:23-9:50. Thus, before the effective filing date of the current application, the combination of Liechtenstein and Fukimaki would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the communicating comprises communicating the generated sensor mode data to the managed element for controlling the managed element to adjust the light sampling frequency of the sensor assembly.
Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over US 10121063 B2 (“Liechtenstein”) in view of US 2019/0018485 A1 (“Aleem”) as applied to claim 46 above, and further in view of official notice.
Regarding claim 49, Liechtenstein does not expressly teach wherein the communicating comprises communicating the generated sensor mode data to the managed element for controlling the managed element to adjust gameplay of a video game presented to the user. However, Liechtenstein does teach communicating the generated sensor mode data to the managed element for controlling the managed element via mouse commands (9:6-20). Official notice is taken that it was well-known in the art to use mouse commands for controlling the managed element to adjust gameplay of a video game presented to the user. The suggestion to combine these teachings is present as Liechtenstein teachings controlling computer applications and gameplay of a video game presented to the user is an aspect of a computer application. The motivation is to increase user input versatility. Thus, before the effective filing date of the current application, the combination of Liechtenstein and official notice would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the communicating comprises communicating the generated sensor mode data to the managed element for controlling the managed element to adjust the gameplay of the video game presented to the user.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over various teachings of US 2015/0087924 A1 (“Li”) in view of US 2019/0018485 A1 (“Aleem”). Note that Aleem has the effective prior art date of provisional application 62/533463.
Regarding claim 39, Li teaches a method for monitoring a user with a system that comprises a structure operative to be worn by a head of the user (Figs. 7-8), a sensor assembly (Fig. 8 at 14-19) comprising a first subassembly coupled to the structure adjacent a first head portion of the head of the user when the structure is worn by the head of the user (Fig. 8 at 16A, 17A) and a second subassembly coupled to the structure adjacent a second head portion of the head of the user that is different than the first head portion when the structure is worn by the head of the user (Fig. 8 at 16B, 17B), and a processor communicatively coupled to the sensor assembly ([16], [30], Fig. 7 at 11, 13), the method comprising:
transmitting first and second light of a first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user ([27]);
in response to the transmitting the first light of the first wavelength, detecting reflected first light of the first wavelength from the first head portion with the first subassembly when the structure is worn by the head of the user ([27]);
in response to the transmitting the second light of the first wavelength, detecting reflected second light of the first wavelength from the second head portion with the second subassembly when the structure is worn by the head of the user ([24], [30]-[33] OR [27], [30]-[33]);
transmitting the first and second light of a second wavelength that is different than the first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user ([27]);
in response to the transmitting the first light of the second wavelength, detecting reflected first light of the second wavelength from the first head portion with the first subassembly when the structure is worn by the head of the user ([27]);
in response to the transmitting the second light of the second wavelength, detecting reflected second light of the second wavelength from the second head portion with the second subassembly when the structure is worn by the head of the user ([27], [30]-[33]); and
identifying a characteristic of the user with the processor based on each one of the following:
the detected reflected first light of the first wavelength ([27]);
the detected reflected second light of the first wavelength ([27], [30]-[33]);
the detected reflected first light of the second wavelength ([27]); and
the detected reflected second light of the second wavelength ([27], [30]-[33]).
Li does not expressly teach that the first and second wavelength of the first subassembly are identical to the first and second wavelength of the second subassembly. However, the suggestion to apply the same first and second wavelength of the first assembly to the second assembly is present as Li teaches duplicating the first subassembly in the embodiment of Figs. 7-8, and describes differences, without mentioning that the first and second wavelengths are different ([30]-[33]). The motivation is both simplicity of implementation and consistency in results by using the same wavelengths.
Liechtenstein does not expressly teach that each of the reflected first light and reflected second light of the first wavelength and the reflected first light and reflected second light of the second wavelength has at least partially penetrated through the first and second head portions. However, Aleem teaches that reflected light may comprise spectral (i.e. specular) or diffuse reflections ([66]). Both specular and diffuse reflections are known to comprise light that has partially penetrated the surface of the reflective object. The suggestion to modify the teaching of Liechtenstein by the teaching of Aleem is present as both teach infrared detectors sensing infrared light for eye tracking. The motivation is to implement the eye tracking system. Thus, before the effective filing date of the current application, the combination of Liechtenstein and Aleem would have rendered obvious, to one of ordinary skill in the art, the limitations of detecting reflected first light of the first wavelength that has at least partially penetrated through the first head portion, and detecting reflected second light of the first wavelength that has at least partially penetrated through the second head portion, detecting reflected first light of the second wavelength that has at least partially penetrated through the first head portion, and detecting reflected second light of the second wavelength that has at least partially penetrated through the second head portion.
Regarding claim 40, Li teaches wherein the identified characteristic of the user comprises at least a biometric characteristic of the user ([27]).
Claims 39 and 42 are rejected, claim 39 in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2015/0087924 A1 (“Li”) in view of US 20140354514 A1 (“Aronsson”) and US 2019/0018485 A1 (“Aleem”). Note that Aleem has the effective prior art date of provisional application 62/533463.
Regarding claim 39, Li teaches a method for monitoring a user with a system that comprises a structure operative to be worn by a head of the user (Figs. 7-8), a sensor assembly (Fig. 8 at 14-19) comprising a first subassembly coupled to the structure adjacent a first head portion of the head of the user when the structure is worn by the head of the user (Fig. 8 at 16A, 17A) and a second subassembly coupled to the structure adjacent a second head portion of the head of the user that is different than the first head portion when the structure is worn by the head of the user (Fig. 8 at 16B, 17B), and a processor communicatively coupled to the sensor assembly ([16], [30], Fig. 7 at 11, 13), the method comprising:
transmitting light from the sensor assembly towards the head of the user when the structure is worn by the head of the user ([23]-[24], [30]-[33]; Figs. 2, 8);
in response to transmitting light, detecting reflected first light of the first wavelength from the first head portion with the first subassembly when the structure is worn by the head of the user ([23]-[24]);
in response to transmitting light, detecting reflected second light of the first wavelength from the second head portion with the second subassembly when the structure is worn by the head of the user ([23]-[24], [30]-[33]);
transmitting light from the sensor assembly towards the head of the user when the structure is worn by the head of the user ([23]-[24], [30]-[33]; Figs. 2, 8);
in response to transmitting light, detecting reflected first light of the second wavelength from the first head portion with the first subassembly when the structure is worn by the head of the user ([23]-[24]);
in response to transmitting light, detecting reflected second light of the second wavelength from the second head portion with the second subassembly when the structure is worn by the head of the user ([23]-[24], [30]-[33]); and
identifying a characteristic of the user with the processor based on each one of the following:
the detected reflected first light of the first wavelength ([23]-[24]);
the detected reflected second light of the first wavelength ([23]-[24], [30]-[33]);
the detected reflected first light of the second wavelength ([23]-[24]); and
the detected reflected second light of the second wavelength ([23]-[24], [30]-[33]).
Li does not expressly teach that the first and second wavelength of the first subassembly are identical to the first and second wavelength of the second subassembly. However, the suggestion to apply the same first and second wavelength of the first assembly to the second assembly is present as Li teaches duplicating the first subassembly in the embodiment of Figs. 7-8, and describes differences, without mentioning that the first and second wavelengths are different ([30]-[33]). The motivation is both simplicity of implementation and consistency in results by using the same wavelengths.
Li does not expressly teach transmitting first and second light of a first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user; transmitting the first and second light of a second wavelength that is different than the first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user. Li also does not expressly teach in response to transmitting the first light of the first wavelength, detecting reflected first light of the first wavelength; in response to transmitting the second light of the first wavelength, detecting reflected first light of the first wavelength; in response to transmitting the first light of the second wavelength, detecting reflected first light of the second wavelength; and in response to transmitting the second light of the second wavelength, detecting reflected first light of the first wavelength. However, Aronsson teaches transmitting first and second light of a first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user ([14], [37]); transmitting the first and second light of a second wavelength that is different than the first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user ([14], [37]). The suggestion to modify the teaching of Li by the teaching of Aronsson is present as both Li and Aronsson teach head mounted displays. Furthermore, Li teaches detecting and measuring reflected red, green, and blue wavelength light ([24]), and also teaches that it may be desirable to provide auxiliary light to aid the detection and measurement of said light ([23]). Meanwhile Aronsson teaches providing red, green, and blue light sources to reflect off a surface for detection ([14], [37]). The motivation is to provide auxiliary light that aids the detection and processing of red, green, and blue light. Thus, before the effective filing date of the current application, the combination of Li and Aronsson would have rendered obvious, to one of ordinary skill in the art, the limitations of transmitting first and second light of a first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user; transmitting the first and second light of a second wavelength that is different than the first wavelength from the sensor assembly towards the head of the user when the structure is worn by the head of the user; in response to transmitting the first light of the first wavelength, detecting reflected first light of the first wavelength; in response to transmitting the second light of the first wavelength, detecting reflected first light of the first wavelength; in response to transmitting the first light of the second wavelength, detecting reflected first light of the second wavelength; and in response to transmitting the second light of the second wavelength, detecting reflected first light of the first wavelength
Liechtenstein does not expressly teach that each of the reflected first light and reflected second light of the first wavelength and the reflected first light and reflected second light of the second wavelength has at least partially penetrated through the first and second head portions. However, Aleem teaches that reflected light may comprise spectral (i.e. specular) or diffuse reflections ([66]). Both specular and diffuse reflections are known to comprise light that has partially penetrated the surface of the reflective object. The suggestion to modify the teaching of Liechtenstein by the teaching of Aleem is present as both teach infrared detectors sensing infrared light for eye tracking. The motivation is to implement the eye tracking system. Thus, before the effective filing date of the current application, the combination of Liechtenstein and Aleem would have rendered obvious, to one of ordinary skill in the art, the limitations of detecting reflected first light of the first wavelength that has at least partially penetrated through the first head portion, and detecting reflected second light of the first wavelength that has at least partially penetrated through the second head portion, detecting reflected first light of the second wavelength that has at least partially penetrated through the first head portion, and detecting reflected second light of the second wavelength that has at least partially penetrated through the second head portion.
Regarding claim 42, Li further teaches wherein the identified characteristic of the user comprises a heart rate ([23]-[24]).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0087924 A1 (“Li”) in view of US 20140354514 A1 (“Aronsson”) and US 2019/0018485 A1 (“Aleem”) as applied to claim 39 above, and further in view of US 2015/0058615 A1 (“Lee”).
Regarding claim 43, Li does not expressly teach wherein the identified characteristic of the user comprises an emotion of the user. However, Lee teaches that heart rate may be used to identify emotions of a user ([52]). The suggestion to modify the teaching of Li by the teaching of Lee is present as Li teaches detecting heart rate, and Lee teaches using heart rate sensor data to identify emotions of a user. The motivation is to enhance system usability (Lee Abstract). Thus, before the effective filing date of the current application, the combination of Li, Aronsson, Aleem, and Lee would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the identified characteristic of the user comprises an emotion of the user.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0087924 A1 (“Li”) in view of US 20140354514 A1 (“Aronsson”) and US 2019/0018485 A1 (“Aleem”) as applied to claim 39 above, and further in view of US 2017/0323485 A1 (“Samec”).
Regarding claim 44, Li does not expressly teach wherein the identified characteristic of the user comprises a thought of the user. However, Samec teaches that thoughts may be detected based on heart rate ([365]). The suggestion to modify the teaching of Li by the teaching of Samec is present as Li teaches detecting heart rate, and Samec teaches using heart rate to detect thoughts. The motivation is to provide health information to a user and to provide appropriate AR content (Samec [365]). Thus, before the effective filing date of the current application, the combination of Li, Aronsson, Aleem, and Samec would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the identified characteristic of the user comprises a thought of the user.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0087924 A1 (“Li”) in view of US 20140354514 A1 (“Aronsson”) and US 2019/0018485 A1 (“Aleem”) as applied to claim 39 above, and further in view of US 10252058 B1 (“Fuerst”).
Regarding claim 45, Li does not expressly teach using the identified characteristic of the user to diagnose at least one of the following: epilepsy of the user; a sleep disorder of the user; encephalopathy of the user; a tumor of the user; or a stroke of the user. However, Fuerst teaches using heart rate to diagnose a sleep disorder of the user (Abstract). The suggestion to modify the teaching of Li by the teaching of Fuerst is present as Li teaches detecting heart rate, and Fuerst teaches using heart rate to diagnose a sleep disorder of the user. The motivation is to improve sleep quality, including by providing recommendations to the user (Fuerst Abstract). Thus, before the effective filing date of the current application, the combination of Li, Aronsson, Aleem, and Fuerst would have rendered obvious, to one of ordinary skill in the art, the limitation using the identified characteristic of the user to diagnose a sleep disorder of the user.

Allowable Subject Matter
Claims 37-38 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note that the claim term “biometric characteristic” in claims 37 and 38 is being interpreted to refer to a distinct, separate feature from that of the claim term “gesture” in claim 31. This interpretation is supported by the use of these claim terms as distinct alternative options in claim 38.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692